UNITED S'I`A'I`ES DISTRICT COURT
WESTERN I}ISTRICT OF LOUISIANA

LAKE CHARLES DIVISION
GERALD STACKS CASE N(). 2:17-CV-01321
VERSUS JUDGE ROBERT R. SUMMERHAYS
HARCO SERVICES L L C ET AL MAGISTRATE JU])GE KAY
MEMORANDUM RULING

Presently before the court is the Defendants’ Motion for Sumrnary Judgment {doc 27]
Which relates solely to the issue of the Plaintiff’ s claim for punitive damages and attorneys’ fees.
The parties have fully briefed the matter.

BACKGROUND

This lawsuit involves a traffic incident which occurred on US Highway 171 in Lake
Charles, Louisiana. Plaintiff alleges Was injured riding his motorcycle due to the negligence of
defendant, Willard Honea, Jr. in maneuvering his tractor trailer rig into a parking lot. Honea, Who
was driving the tractor trailer rig in the course of his employment With Harco, Was attempting to
back into a parking lot and initially blocked several lanes across the highway. Plaintit`f believed
the tractor trailer Was Stopped and proceeded to pass behind the rig. According to Plaintiff, Honea
unexpectedly started backing his rig up just as Plaintiff Was passing ln order to avoid crashing
into the rig, Plaintiff Was forced to lay down the motorcycle Plaintiff’ s maneuver to avoid a crash
resulted in a broken leg and other injuries

Plaintiff is a Louisiana resident Defendant, Honea, is a resident of Georgia and Harco

Services, LLC is an entity domiciled in Georgia. Plaintiff asserts he is entitled to punitive damages

 

 

under Georgia law. Defendants seek summary judgment dismissing the claims for punitive

damages and attorneys’ fees as Louisiana law does not provide a basis for these claims.

LAW AND ANALYSIS
1. Summary Judgment Standard

A court should grant a motion for summary judgment When the movant shows “that there
is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of
law.” FED. R. CIV. P. 56. The party moving for summary judgment is initially responsible for
identifying portions of pleadings and discovery that show the lack of a genuine issue of material
fact. Tubacex, Inc. v. M/VRisan, 45 F.Sd 951, 954 (5th Cir. 1995). 'l`he Court must deny the motion
for summary judgment if the movant fails to meet this burden. Id.

lf the movant makes this showing, however, the burden then shifts to the non~moving party
to “set forth specific facts showing that there is a genuine issue for trial.” Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 248 (1986) (quotations omitted). This requires more than mere
allegations or denials of the adverse party's pleadings Instead, the nonmovant must submit
“significant probative evidence” in support of his claim. State Farm Lij% Ins. Co_ v. Gurrerman,
896 F.Zd 116, 118 (Sth Cir. 1990). “lf the evidence is merely colorable, or is not significantly
probative, summary judgment may be granted.” Anderson, 477 U.S. at 249 (citations omitted).

A court may not make credibility determinations or Weigh the evidence in ruling on a
motion for summary judgment Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150
(2000). 'I`he court is also required to view all evidence in the light most favorable to the non~
moving party and draw all reasonable inferences in that party’s favor. Cliji‘ v. Clz'ft, 210 F.3d 268,

270 (5th Cir. 2000). Under this standard, a genuine issue of material fact exists if a reasonable trier

 

 

 

of fact could render a verdict for the nonmoving party. Brumjield v. Hollins, 551 F.3d 322, 326
(5th Cir. 2008).

2. Choice of Law Analysis.

Louisiana law prohibits an award of punitive damages and/or attorney’s fees unless expressly
authorized by statute Inremational Harvester Credit Corp. v. Seale, 518 So.Zd 1039 (La. 1988);
Egan v. Kaiser Alumz'num & Chemical Corp., 677 So.2d 1027, 1037-38 (La. App. 4th Cir.
5/22/96). No Louisiana statute authorizes punitive damages in this case Georgia lavv, however,
permits the imposition of attorney fees and punitive damages in certain circumstances Plaintiff
contends Georgia law governs the question of punitive damages in this case Based upon this
conflict, the court must determine which state’s law to apply on this issue

In diversity cases, the law of the forum state governs the proper choice of law. Klaxcn Co. v.
Stentor Elec. Mfg. Co., 3l3 U.S. 487, 496-97, 61 S.Ct. 1020, 85 L.Ed. 1477 (1941). As such, the
court must apply Louisiana’s choice of law provisions to determine which state’s law Will apply
to the issue of punitive damages Louisiana specifically addresses the issue of punitive damages,
as follows:

Punitive damages may not be awarded by a court of this state unless authorized:
(1) By the law of the state where the injurious conduct occurred and by either the
law of the state where the resulting injury occurred or the law of the place where

the person whose conduct caused the injury Was domiciled', or

(2) By the law of the state in which the injury occurred and by the law of the state
where the person Whose conduct caused the injury was domiciled

La. C.C. Art. 3546. This provision is not a model cf clarity. Under this provisicn, the Court must
essentially examine three areas of contact, namely (l) where the injury occurred; (2) where the
conduct occurred; and (3) the domicile of the person who caused the injury. Article 3546 requires

that two of these three contacts must be Georgia for Plaintiff to claim punitive damages under

 

 

Georgia law. lt is undisputed that the injury occurred in Louisiana. The other two areas of contact
are in dispute

a. Where the Injurious Conducz.‘ Occurrea'.

The conduct alleged against Mr. l-lonea was his “dangerous and unsafe operation of the
tractor~trailer,” Which eccurred at the site of the accident in Lal<e Charles, Louisiana. Plaintiff
alleges that the conduct of Harco occurred in Georgia. Plaintiff asserts that Harco was negligent
in hiring Mr. Honea because he lacked necessary experience, and that Harco failed to properly
train and supervise Mr. Honea. Plaintiff cites the Louisiana Supreme Court decision in Arabie v.
CITGO Petroleum Corp., 89 So.3d 307 (La. 3/ l 3/12), as support for the argument that the location
of a corporation’s headquarters is where injurious conduct occurs if that is where the decisions
were made which lead to the injury. While the Ambie court did analyze the location of corporate
level decision as a possible location for where injurious conduct occurred, the court there
ultimately held that “[iln light of the State's general policy against punitive damages, we hold that,
in determining the location where injurious conduct occurred, management or corporate level
decisions must outweigh tortious activity which occurs locally in order for the location of the
corporate or management decision to be considered the locale of the injurious conduct.”I ln the
instant case, Harco’s allegedly injurious conduct, the negligent hiring, training and supervising of

l\/[r. Honea, occurred in Georgia.

 

1Idatp.3l7.

 

 

b. Domicile of the Person Wko Caused the Injmj).

Mr. Honea is a resident of Georgia and Harco is an entity domiciled in Georgia. However,
for purposes of a conflict of laws analysis under Louisiana’s choice of law statutes, the court must
consider Article 3548, which provides:

For the purposes of this 'l`itle, and provided it is appropriate under the principles of

Article 3542, a juridical person that is domiciled outside this state, but which

transacts business in this state and incurs a delictual or quasi~delictual obligation

arising from activity within this state, shall be treated as a domiciliary of this state.

Harco has submitted evidence of substantial business which it transacts within Louisiana.
According to the Declaration of leny llollis,2 a member and co-owner of l-larco: (l) Harco has
performed more than ten projects in Louisiana, which projects last two to three months each
generally', (2) Harco holds a Building Construction License with the Louisiana licensing Board
for Contractors; (3) Mr. Hollis holds an Underground Storage Tank License with the Louisiana
Department of Environmental Quality; and (4) Harco is authorized by the Louisiana Secretary of
State to transact business in the State of Louisiana The delictual obligation alleged by Plaintiff
resulted directly from Harco’s business activities in Louisiana - i.e. Mr. Honea’s alleged
negligence in operating his tractor trailer while delivering materials for Harco. Accordingly, Harco
must be treated as a domiciliary of Louisiana provided it is appropriate under the principles of
Article 3542,. Civil Code Article 3542 provides:

Except as otherwise provided in this Title, an issue of delictual or quasi-delictual

obligations is governed by the law of the state whose policies would be most

seriously impaired if its law were not applied to that issue

That state is determined by evaluating the strength and pertinence of the relevant
policies of the involved states in the light of:

(1) the pertinent contacts of each state to the parties and the events giving rise to
the dispute, including the place of conduct and injury, the domicile, habitual

 

2 Exhibit B to Harco’s Reply Memorandum in Support of Motion for Surnmary Judgment [doc 34]

 

 

 

residence, or place of business of the parties, and the state in which the relationship,
if any, between the parties was centered; and

(2) the policies referred to in Article 3515, as well as the policies of deterring
wrongful conduct and of repairing the consequences of injurious acts.

In Taylor v. Clarke Power Services, 2017 WL 4540758 (E.D. La. 2017), the court addressed
similar facts involving a Louisiana plaintiff who was injured in Louisiana by an out of state
defendant; as here, there were allegations of wrongful conduct occurring in Louisiana and in other
states ln Taylor, the plaintiff asserted a claim for punitive damages under Ohio law against the
defendant, a corporation formed in Ohio. ln addressing the issue of the domicile of the corporation
under Artiele 3548, the court in Taylor analyzed the pertinent contacts under Article 3542, as
guided by the factors set forth by the Louisiana Supreme Court in the Ambie case ln Arabie3, the
court identified and examined the following factors in determining whether it would be appropriate
under the principles of Article 3542 to consider a defendant oil company a Louisiana domiciliary:
(1) the pertinent contacts of each state to the parties; (2) their contacts to the events giving rise to
the dispute, including the place of conduct and inj ury; (3) the domicile, habitual residence, or place
of business of the parties; (4) the state in which the relationship between the parties was centered;
(5) deterring wrongful conduct; (6) repairing the consequences of injurious acts; (7) the
relationship of each state to the parties and the dispute; and (8) the policies and needs of the
interstate system, including the policies of upholding the justified expectations of the parties and
of minimizing the adverse consequences that might follow from subjecting a party to the law of
more than one state4 The Arabz'e court explained that the factors were “neither exhaustive nor

hierarchical, and is intended to discourage a mechanistic counting of contacts [T]he evaluation

 

3 89 So.Zd at 316.
4 ld. alfil$~“l€.

 

of factual contacts should be qualitative rather than quantitative and should be made in light of
the policies of each contact-state that are pertinent to the particular issue in dispute.”5

The first factor, the pertinent contact of each state to the parties, weighs in favor of applying
Louisiana law. The Plaintiff is a Louisiana resident and there is no indication that he has any
contact With Georgia. Harco is a Georgia entity but is authorized to do business in Louisiana and
conducts business here

The second factor, each state’s contact With the events giving rise to the dispute, also
weighs in favor of Louisiana law. Although the Plaintiff alleges negligent actions on the part of
Harco in Georgia, the actual events which give rise to the dispute occurred in Louisiana

The third factor examines the domicile, habitual residence or place of business of the
parties While Harco conducts business in Louisiana, the bulk of its business occurs in Georgia.
Plaintiff, however, is domiciled in Louisiana. As such, this factor does not weigh in favor of
Louisiana or Georgia.

The fourth factor examines the state where the parties’ relationship was centered This
factor weighs heavily in favor of the imposition of Louisiana law. The sole connection between
the parties was the accident which occurred in Louisiana.

The fifth factor addresses deterrence of wrongful conduct. At first blush, this factor appears
to favor the application of Georgia law. However, both the Arabie and Taylor courts found this

issue to be neutral: “[t]he fifth factor, deterring wrongful conduct, appears to favor the imposition

of punitive damages, the purpose of which is to punish wrongful conduct The strength of this

 

5 ld. at 316.

 

factor, however, is diminished by Louisiana’s policy disfavoring punitive damages in general. As
a result, this factor is neutral.”6 The court agrees this factor is neutral in the present case

The sixth factor, regarding repairing the consequences of injurious acts, is also neutral for
the same reason that it was found neutral in Arabie: “[t]he imposition of punitive damages has
no bearing” on this factor because plaintiffs may be made whole by an award of compensatory
damages.7

The seventh factor addresses the relationship of each state to the parties and the dispute
While Georgia has some contacts with one party (Harco) and there are conduct in Georgia, the
court finds that this factor weighs in favor of Louisiana law. As succinctly stated by the Taylor
court, “this lawsuit, which was filed in Louisiana and is rooted in Louisiana law, centers on a fatal
crash that occurred in Louisiana and caused damages and injury only in Louisiana.”8

The eighth and final factor examines the policies and needs of the interstate system,
including the policies of upholding the justified expectations of the parties and of minimizing the
adverse consequences that might follow from subjecting a party to the law of more than one state
In both Arabie and Taylor, the courts concluded that this factor favored the application of
Louisiana law. The reasoning of both courts was that the corporate defendant would not likely
anticipate the application of punitive damages based upon the law of one state on an action filed
in a different state The Court agrees. Harco could easily anticipate that a lawsuit for damages
arising from an accident in Louisiana would be controlled by Louisiana law. But it is unlikely that
Harco would anticipate the application of Georgia’s law on punitive damages in that Louisiana

action.

 

6 ld. at 318.
7 ld.
3 Taylor v. Clarke Power Services, 2017 WL 4540758, at *6.

 

ln considering the foregoing factors, the court finds that it is appropriate under the
principles stated in Article 3542, to consider Harco a Louisiana domiciliary for purposes of the
choice of law analysis of Article 3548 and 3546. The bulk of the contacts, both in number and
si gnificance, involve Louisiana

CONCLUSION

Given that Harco is a Louisiana domiciliary for purposes of the choice of law analysis of
Article 3548, the Court finds that punitive damages are not permitted under either prong of 3546.
Under the first prong of Article 3546, although the injurious conduct alleged against Harco
occurred in Georgia, both the resulting injury and the domicile of the party allegedly causing the
injury point to Louisiana. Further, both locations covered by the second prong of Article 3546,
namely where the injury occurred and the domicile of the party allegedly causing the inj ury, point
to Louisiana, not Georgia. As to Mr. Honea, while he is domiciled in Georgia, the injurious conduct
alleged against him as well as the resulting injury occurred in Louisiana. Article 3546 therefore
prohibits the imposition of punitive damages under Georgia law as to both Harco and Mr. Honea.
Given that there is no statutory basis for punitive damages or attorney fees under Louisiana law,
the Court finds that there is no genuine issue of material fact concerning the issue of punitive

damages and attorney’s fees. Defendants’ Motion for Summary Judgment is granted and the

Plaintiff’s claim for punitive damages and attorney fees is dismissed
THUS DONE m Chambers on this l § day of &‘~§l § 2019.

 

 

~-~)

nonnnr R. sUMMERHAYs \\j
UNiTED sTArEs DISTRICT JUDGE

 

 

